DETAILED ACTION
The following Allowability Notice is in response to Applicant’s After Final Response filed on 09/24/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 were previously pending and subject to a final Office Action mailed 08/05/2021. Claims 15 and 20 were amended. Claims 1-20 are currently pending and are allowed as indicated below.

	Response to Arguments
35 USC § 101
Applicant’s arguments, see page 14, filed 09/24/2021, with respect to the 35 U.S.C. 101 rejections of Claims 15-19 have been fully considered and are persuasive as Claim 15 has been amended to incorporate the eligible subject matter of claim 1.  Accordingly, the 35 U.S.C. 101 rejection of Claims 15-19 have been withdrawn.  

35 USC § 103
Applicant’s arguments, see pages 15-16, filed 09/24/2021, with respect to the 35 U.S.C. 103 rejections of Claims 15-19 have been fully considered and are persuasive.  Accordingly, the 35 U.S.C. 103 rejection of Claims 15-19 have been withdrawn.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Examiner is unaware of any combination of available prior art which teaches or suggests all the limitations within the independent claim 1 and 15 in a manner in which it is obvious to combine the references. Examiner specifically noting the following limitations as not taught by available prior art “in one or more controllers, noting, for each object of the plurality of objects, a starting point and a destination as well as a starting time and an arrival time as object coordinates in a space-time, in said one or more controllers, noting, for each transport vehicle of the plurality of transport vehicles, a transport capacity and an actual location, in said one or more controllers, defining a transport path network of possible transport paths of the transport vehicles of the plurality of transport vehicles together with average speeds of the transport vehicle of the plurality of transport vehicles on the possible transport paths, in said one or more controllers, determining, for each object of the plurality of objects, suitable transport paths of the possible transport paths extending between the object coordinates of the respective object based on the transport path network, and noting the suitable transport paths in the space-time, in said one or more controllers, bundling, in the space-time, one of the suitable transport paths per object of the plurality of objects into driving routes of individual transport vehicles of the plurality of transport vehicles, wherein the transport capacities and the actual locations of the transport vehicles of the plurality of transport vehicles are considered”
The following are the closest prior art:
Gorlin (US 2016/0019496) teaches receiving object information, transport vehicle information, and predicted path information to generate a consolidated/bundled path. 
Zhou et al. (US 2017/0185928) teaches a vehicle’s delivery schedule and each vehicle having a stored capacity. Zhou also teaches optimizing the delivery schedule based on a multiple time constraints. However, Zhou does not teach the limitations Examiner emphasized above. 
“Vehicle Routing with Shipment Consolidation” published in 2020 by Cortes and Suzuki is not available as prior art. However, the non-patent literature teaches splitting package deliveries during last mile delivery and exchanging packages with other vehicles or “mid-route shipment consolidation”. 
Lafrance (US Patent 10832206) teaches generating a delivery plan given the user’s order information and the plurality of driver’s availability. However, Lafrance does not teach the limitations Examiner emphasized above. 
WO2006/010593 teaches determining transport speed, distance, and duration along paths within a network of nodes in order to establish a weak point within the transportation network and reduce delays in shipping from an origin point to a destination. However, the foreign reference does not teach the limitations Examiner emphasized above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628